Citation Nr: 0403808	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-12 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of left knee arthroscopy with degenerative changes.  

2.  Entitlement to a rating in excess of 30 percent for 
residuals of a right knee injury with calf and thigh atrophy 
and degenerative changes.  


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from October 1986 to July 
1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  

As set forth in more detail below, a remand of this appeal is 
required.  This matter will be remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
veteran need take no action unless otherwise notified.


REMAND

The veteran was most recently examined for rating purposes in 
May 2002.  At that time, X-ray studies were interpreted as 
showing a normal left knee and moderate degenerative changes 
in the right knee.  Physical examination revealed full range 
of motion of both knees (from zero to 120 degrees), with no 
objective evidence of instability.  The veteran's knee scars 
were described as nontender and there were no findings of 
subluxation.  

The veteran continues to assert, however, that his knee 
symptoms have increased in severity and include pain, 
significant instability and giving way, subluxation, pain 
beneath the scars on the left knee, and functional loss.  In 
light of his assertions, the Board finds that a new VA 
medical examination in necessary, to include adequate 
findings to evaluate the veteran's knee disabilities under 
the criteria set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2003) and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

As noted by the veteran in his April 2003 substantive appeal, 
the VA General Counsel has determined that a claimant with 
service-connected arthritis and instability of the knee may 
be rated separately under Codes 5003 and 5257 so long as the 
evaluation of knee dysfunction under both codes does not 
amount to prohibited pyramiding under 38 C.F.R.§ 4.14.  The 
veteran further indicated that he had requested, but not yet 
been provided with, a copy of this opinion.  The veteran, who 
is trained as an attorney, is advised that summaries of the 
applicable opinions are published in the Federal Register.  
The citations are VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), 62 Fed. Reg. 63,604 (1997) and VA O.G.C. Prec. Op. No. 
9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998).  In 
addition, full text versions of the opinions are available at 
the General Counsel's website, www1.va.gov/OGC.  

In view of the foregoing, this case is remanded to the RO for 
the following action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for his knee disabilities since 
April 2001.  When the requested 
information and any necessary 
authorization has been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

2.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination to determine the current 
extent and severity of his service-
connected knee disabilities.  The claims 
file, including a copy of this remand, 
should be made available to the examiner 
for review in connection with the 
examination.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations and their 
severity should be identified in detail.  
The examiner should specifically comment 
on the presence and severity of any right 
or left knee arthritis, instability, 
subluxation, limitation of motion, and 
tender or painful scarring.  The examiner 
should also identify any functional 
limitation caused by the veteran's right 
or left knee disabilities, including 
whether the objective clinical evidence 
is consistent with the manifestations 
reported by the veteran.  

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




